       Case 3:13-cr-08164-DJH Document 86 Filed 07/29/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-13-08164-PCT-DJH
10                         Plaintiff,                   DETENTION ORDER
11   v.
12   Justin Marcus Williams,
13                         Defendant.
14
15           On July 29, 2021, Defendant appeared before this Court on the Petition for
16   Revocation of Supervised Release (Doc. 78). The Court granted the Government’s oral
17   motion to dismiss Allegations A and D of the Petition.          A Detention Hearing and
18   Preliminary Revocation Hearing with regard to Allegations B and C were held. The Court
19   considered the information provided to the Court, the testimony of Senior U.S. Probation
20   Officer Meredith Fast, and the arguments of counsel in determining whether Defendant
21   should be released on conditions set by the Court and whether probable cause exists to
22   believe that Allegations B and C as set forth in the Petition were committed and that the
23   defendant committed those allegations.
24           The Court finds that Defendant, having previously been convicted and placed on
25   supervised release, and having appeared before the Court in connection with a petition to
26   revoke his supervised release, has failed to establish by clear and convincing evidence that
27   he is not likely to flee or pose a danger to the safety of the community if released pursuant
28   to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18 U.S.C. §
     3143.
       Case 3:13-cr-08164-DJH Document 86 Filed 07/29/21 Page 2 of 2



 1          It is further found that probable cause exists that Allegations B and C contained in
 2   the Petition filed July 2, 2021, were committed and that the defendant committed the
 3   allegations.
 4          IT IS THEREFORE ORDERED that Defendant be detained pending further
 5   proceedings.
 6          IT IS FURTHER ORDERED setting an Admit/Deny Hearing for August 27, 2021
 7   at 2:00 p.m. before Magistrate Judge Michelle H. Burns in Courtroom 303 at the Sandra
 8   Day O’Connor U.S. Courthouse, 401 West Washington Street, Phoenix, Arizona 85003.
 9          Dated this 29th day of July, 2021.
10
11                                                     Honorable Eileen S. Willett
12                                                     United States Magistrate Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
